


110 HCON 54 : Expressing the support of Congress for the

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 54
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Received and referred to the Committee on Commerce,
			 Science, and Transportation
		
		CONCURRENT RESOLUTION
		Expressing the support of Congress for the
		  creation of a National Hurricane Museum and Science Center in Southwest
		  Louisiana.
	
	
		Whereas the Creole Nature Trail All-American Road District
			 Board of Commissioners has begun to create and develop a National Hurricane
			 Museum and Science Center in the southwest Louisiana area;
		Whereas protecting, preserving, and showcasing the
			 intrinsic qualities that make Louisiana a one-of-a-kind experience is the
			 mission of the Creole Nature Trail All-American Road;
		Whereas the horrific experience and the devastation
			 long-term effects of Hurricanes Katrina and Rita will play a major role in the
			 history of the United States;
		Whereas a science center of this caliber will educate and
			 motivate young and old in the fields of meteorology, environmental science,
			 sociology, conservation, economics, history, communications, and
			 engineering;
		Whereas it is only appropriate that the effects of
			 hurricanes and the rebuilding efforts be captured in a comprehensive center
			 such as a National Hurricane Museum and Science Center to interpret the effects
			 of hurricanes in and outside of Louisiana; and
		Whereas it is critical that the history of past hurricanes
			 be preserved so that all people in the United States can learn from this
			 history: Now, therefore, be it
		
	
		That Congress supports and encourages
			 the creation of a National Hurricane Museum and Science Center in southwest
			 Louisiana.
		
	
		
			Passed the House of Representatives June 5,
			 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
